was based on an erroneous interpretation of the controlling law.
                Accordingly, we
                              VACATE the order denying preliminary injunctive relief AND
                REMAND this matter to the district court for further proceedings
                consistent with this order. 1



                                                                                           , C.J.
                                                            Gibbons



                                                            Pickering


                                                                                              J.
                                                            Saitr
                                                            --i a




                cc: Hon. Joanna Kishner, District Judge
                     Law Offices of Michael F. Bohn, Ltd.
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




                      1 The   injunction imposed by our June 20, 2014, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A